Citation Nr: 9925361	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-11 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer as a 
result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1987.

This appeal arose from a January 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  


FINDING OF FACT

The veteran, who has been diagnosed with prostate cancer, one 
of the diseases subject to presumptive service connection 
under 38 C.F.R. § 3.309(e), has not established service in 
Vietnam during the Vietnam era.


CONCLUSION OF LAW

The veteran lacks legal entitlement under the law to service 
connection for prostate cancer due to exposure to herbicides 
(Agent Orange).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

According to 38 C.F.R. § 3.307(a)(6) (1998), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1998) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) and prostate cancer.  The term soft-tissue 
sarcoma includes the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of the tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epitheloid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of the 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) (1998).

According to McCartt v. West, 12 Vet. App. 164 (1999), both 
service in Vietnam during the designated time period and the 
establishment of one of the listed diseases under 38 C.F.R. 
§ 3.309(e) (1998) is required in order to establish 
entitlement to the inservice presumption of exposure to an 
herbicide.

The veteran has stated that he was stationed in Thailand in 
1971 at an air base called Udorn.  He commented that they 
often smelled what they thought was mosquito spray coming 
from the jungle.  He had to walk past this jungle every day 
to get from his quarters to his duty station.  He thought 
nothing of this odor until he began to hear about Agent 
Orange.  He also indicated that planes that had flown 
missions over Vietnam also landed at this base.  These planes 
were probably contaminated by the defoliant.  He also handled 
mail bags that came from Vietnam and which were probably 
contaminated by Agent Orange.  See the June 1997 statement.

In March 1998, the veteran stated that he had run the 
mailroom at Udorn Base and that in July 1971 he had to go to 
Saigon to retrieve a mailbag.  He indicated that he was there 
overnight, for about 4 to 5 hours.  He claimed that the air 
was thick with herbicide and that there were also a number of 
cargo planes around that had carried the defoliant.

The veteran's DD-214 does indicate that he received the 
Vietnam Service Medal.  However, a review of his personnel 
records revealed that he served in Spain from May 21, 1961 to 
November 6, 1963 and from August 12, 1966 to August 15, 1969; 
in Guam from June 25, 1973 to June 3, 1976; and in Korea from 
November 12, 1981 to October 1, 1982.  These records do not 
show service in Vietnam or in Thailand.

It has been held that the concept of "well grounded" is 
limited to the character of the evidence submitted by the 
claimant.  In those cases where the law and not the evidence 
is dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lacks 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  In order for the veteran to establish legal 
entitlement to the benefit in this case, it would have to be 
established that he suffers from one of the diseases listed 
under 38 C.F.R. § 3.309(e) (which he does) and that he had 
service in Vietnam during the designated time period.  As 
noted, he has failed to establish the requisite service in 
Vietnam.  Under these circumstances, the claim for service 
connection for prostate cancer as due to exposure to Agent 
Orange must be denied.



ORDER

Service connection for prostate cancer as due to exposure to 
Agent Orange is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

